 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 783 
In the House of Representatives, U. S.,

October 29, 2009
 
RESOLUTION 
Recognizing Hispanic Heritage Month and celebrating the vast contributions of Hispanic-Americans to the strength and culture of the United States. 
 
 
Whereas from September 15, 2009, through October 15, 2009, the United States celebrates Hispanic Heritage Month; 
Whereas the presence of Hispanics in North America predates the founding of the United States, and, as among the first to settle in the New World, Hispanics and their descendants have had a profound and lasting influence on the history, values, and culture of the United States; 
Whereas since the arrival of the earliest Spanish settlers more than 400 years ago, millions of Hispanic men and women have come to the United States from Mexico, Cuba, and other Caribbean regions, Central America, South America, and Spain, in search of freedom, peace, and opportunity; 
Whereas Hispanic-Americans have contributed throughout the ages to the prosperity and culture of the United States; 
Whereas the Bureau of the Census now lists Hispanic-Americans as the largest ethnic minority within the United States with a population of 46,900,000, comprising 15 percent of the Nation’s total population; 
Whereas according to the Bureau of the Census, 16 States have at least a half-million Hispanic residents, including Arizona, California, Colorado, Florida, Georgia, Illinois, Massachusetts, Nevada, New Jersey, New Mexico, New York, North Carolina, Pennsylvania, Texas, Virginia, and Washington; 
Whereas according to the Bureau of the Census, Hispanics are the largest minority group in 20 States, including Arizona, California, Colorado, Connecticut, Florida, Idaho, Iowa, Kansas, Massachusetts, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, Oregon, Rhode Island, Texas, Utah, Washington, and Wyoming; 
Whereas according to the Bureau of the Census, there are 1,600,000 Hispanic-owned businesses operating in areas including construction, administrative and support, waste management and remediation services, and retail and wholesale trade that generated $222,000,000,000 in revenue in 2002, up 19 percent from 1997; 
Whereas according to the Bureau of the Census, the rate of growth of Hispanic-owned businesses between 1997 and 2002 tripled to 31 percent compared with the national average of 10 percent for all businesses; 
Whereas Hispanic-Americans serve in all branches of the United States Armed Forces and have fought valiantly in every war in the history of the United States; 
Whereas according to the Bureau of the Census, there are 1,100,000 Hispanic veterans of the United States Armed Forces; 
Whereas the Medal of Honor is the highest United States military distinction, awarded since the Civil War for conspicuous gallantry and intrepidity at the risk of life above and beyond the call of duty; 
Whereas 43 men of Hispanic origin have earned this distinction; 
Whereas many Hispanic-Americans are dedicated public servants, holding posts at the highest levels of government, including Cabinet Secretaries, Members of the House of Representatives, the Senate, and the Supreme Court; and 
Whereas Hispanic-Americans have a deep commitment to faith, family, and community, an enduring work ethic, and a perseverance to succeed: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Hispanic Heritage Month;  
(2)celebrates the vast contributions of Hispanic-Americans to the strength and culture of the United States; and  
(3)encourages the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities. 
 
Lorraine C. Miller,Clerk.
